           Case 2:19-cv-01422-APG-NJK Document 12 Filed 09/02/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 CHRISTOPHER BUSBY,                                      Case No.: 2:19-cv-01422-APG-NJK

 4          Plaintiff                                         Order Accepting Report and
                                                                  Recommendation
 5 v.
                                                                      [ECF No. 11]
 6 LORA CODY,

 7          Defendant

 8         On August 13, 2020, Magistrate Judge Koppe recommended that I dismiss this case

 9 because plaintiff Christopher Busby did not file a second amended complaint by the August 10,

10 2020 deadline. ECF No. 11. Busby did not file an objection. Thus, I am not obligated to

11 conduct a de novo review of the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring

12 district courts to “make a de novo determination of those portions of the report or specified

13 proposed findings to which objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114,

14 1121 (9th Cir. 2003) (en banc) (“the district judge must review the magistrate judge’s findings

15 and recommendations de novo if objection is made, but not otherwise” (emphasis in original)).

16         I THEREFORE ORDER that Magistrate Judge Koppe’s report and recommendation

17 (ECF No. 11) is accepted, this case is dismissed without prejudice, and the clerk of court is

18 instructed to close this case.

19         DATED this 2nd day of September, 2020.

20

21
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
22

23
